Case 4:19-mj-01442 Document 2 Filed on 08/15/19 in TXSD_ Page 1 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
fi A Z i and time warrant executed: Copy of warrant and inventory left with:
TOM od Ar Salam |S?

 

Inventory made in the presence of :

 

(LS: POs7AC ZFuspecfo/s MICHABC @IDCEY

Inventory of the property taken and name of any person(s) seized:

PARCEL PACKAGIYG AND WRAPPLUGS
§.G(0 KG Ge [TQuID STEROIDS

Sorte Coat
saa pry oP
AUG 15 2019

David J. Bradley, Clerk of Court

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Dae: O° G(4 | by forge

f7 txecuting officer’ S signature

Kyle M, Reyes U.S. Postal Inspector

Printed name and title

 

 

 

 
Case 4:19-mj-01442 Document 2 Filed on 08/15/19 in TXSD_ Page 2 of 2

AQ 93 (Rev. 11/13) Search and Seizure Warrant

 

 

UNITED STATES DISTRICT COURT

for the

Southern District of Texas
In the Matter of the Search of
(Briefly describe the property to be searched | 4A A 2 Mi
or identify the person by name and address} Case No. —

United States Postal Service Priority Express Mail Parcel
EJ002649694US

Name! Nace” Net” eee” See Noe”

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the foliowing person or property located in the Southern _ District of Texas

 

(identify the person or describe the property to be searched and give its location):

United States Postal Service Priority Express Mail Parcel EJOO2649694US, addressed to Tyler M. 515A S. Fry Rd, Ste 181,
Katy, Texas 77450, currently located at 4600 Aldine Bender Rd, Houston, TX 77315.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Controlled substance and/or narcotics proceeds

: Z_ ? :
YOU ARE COMMANDED to execute this warrant on or before A kapok } v IK for to exceed 14 days)
LS
iW in the daytime 6:00 a.m. to 10:00 p.m. OV at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the

person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge}

CI Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

  

 

 

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of
Date and time issued: LAL 8 DPKG 9 Sh [ ¥, AAA ( =
u / a Judge's signatuFe~— _

City and state: Houston, TX Christina A. Bryan, U.S. Magistrate Judge

Printed nurne and title

 

 

 

 
